Exhibit 10.8

 

DEBT PURCHASE AGREEMENT

  

THIS DEBT PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
the 15th day of February, 2017 (the “Effective Date”), by and among TCA GLOBAL
CREDIT MASTER FUND, LP, a Cayman Islands limited partnership, with an address of
3960 Howard Hughes Parkway, Suite 500, Las Vegas, NV 89169 (“Assignor” or
“Lender”), L2 CAPITAL, LLC (“Assignee”), and GROW SOLUTIONS HOLDINGS, INC., a
Nevada corporation (the “Borrower”).

 

WITNESSETH

 

WHEREAS, the Borrower, Lender, and others entered into, or are otherwise parties
to and bound by, the terms of a Senior Secured Credit Facility Agreement dated
as of June 30, 2015 but made effective as of December 7, 2015 (such Credit
Agreement, together with any amendments, renewals, substitutions, replacements
or modifications from time to time, collectively referred to as the “Credit
Agreement”); and

 

WHEREAS, pursuant to the Credit Agreement, the Borrower executed and delivered
to Lender that certain Convertible Promissory Note dated as of June 30, 2015,
but made effective as of December 7, 2015, evidencing an aggregate amount of
Loans under the Credit Agreement in the amount of Nine Hundred Fifty Thousand
Dollars ($950,000) (the “Original Note”); and

 

WHEREAS, Assignee desires to purchase from Lender, and Lender is amenable to
selling and assigning to Assignee, Assignor’s right, title and interest in and
to the monetary obligations evidenced by the Original Note, or portions thereof
(or any replacement notes issued in replacement thereof as hereby contemplated,
as applicable) (the “Assigned Debt”), which Assigned Debt shall be purchased by
Assignee in multiple tranches as more specifically hereinafter set forth; and

 

WHEREAS, on or prior to each “Purchase Tranche Closing” (as hereinafter
defined), as directed by Lender, the Borrower agrees to sever, split, divide and
apportion the Original Note (or any replacement notes issued in replacement
thereof as hereby contemplated, as applicable) into two separate and distinct
replacement notes, each in substantially the form as set forth on Exhibit “A”
attached hereto (the “Note Form”), one for the amount of the portion of the
Assigned Debt being sold and assigned at such Purchase Tranche Closing (the
portion of the Assigned Debt being sold and assigned at each separate Purchase
Tranche Closing, as applicable, being referred to as the “Applicable Assigned
Debt”), and one for the remaining amount of the overall debt evidenced by the
Credit Agreement and the Original Note (or any replacement notes issued in
replacement thereof as hereby contemplated, as applicable) (after the initial
Purchase Tranche Closing, and receipt of the Applicable Purchase Price for such
initial Purchase Tranche by Lender, and assignment of such Applicable Assigned
Debt to Holder as hereby contemplated, such Applicable Assigned Debt, as then
owned and held by Assignee, shall be evidenced by that certain senior
replacement convertible promissory note in the principal amount of $1,201,441.25
(as of February 14, 2017) issued by Borrower to Assignee on the Effective Date
(the “Assignee Replacement Note”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, Assignor, Assignee, and Borrower hereby
covenant and agree as follows:

 

1.             Recitals. The recitations set forth in the preamble of this
Agreement are true and correct and incorporated herein by this reference.

 





 

 

2.             Agreement to Assign Assigned Debt.

 

(a)       Purchase Tranche Closings. Provided there is no default or breach
under this Agreement, and that no event has occurred that, with the passage of
time, the giving of notice, or both, would constitute a default or breach under
this Agreement, and subject to all the terms and provisions of this Agreement,
the Assignor hereby agrees to sell and assign to Assignee, and Assignee hereby
agrees to purchase from Assignor, the Assigned Debt, which Assigned Debt shall
be sold in multiple separate tranches (each of such tranches hereinafter
referred to as a “Purchase Tranche”), each of such separate Purchase Tranches to
be sold and assigned on the respective dates and for the respective amounts set
forth in the schedule attached hereto as Exhibit “B” (each closing of a Purchase
Tranche referred to as a “Purchase Tranche Closing” and the purchase price to be
paid for each Applicable Assigned Debt at each Purchase Tranche Closing, as
shown on such attached schedule, referred to as the “Applicable Purchase
Price”); provided, however, nothing herein shall prevent Assignee from electing
to purchase a greater portion of the Assigned Debt, or more frequently, than
that set forth in the attached schedule for any given Purchase Tranche Closing,
up to the aggregate amount of the Assigned Debt, by written notice to Assignor
delivered prior to the applicable Purchase Tranche Closing.

 

(b)       Deliveries at Each Purchase Tranche Closing. Subject to the terms of
this Agreement, at each Purchase Tranche Closing: (i) Lender shall execute and
deliver to Assignee, an assignment of the Applicable Assigned Debt being sold
and assigned at such Purchase Tranche Closing, substantially in the form
attached hereto as Exhibit “C” (each, an “Assignment”); (ii) Lender shall
deliver to Assignee the original replacement note for the Applicable Assigned
Debt being sold and assigned at such Purchase Tranche Closing (subject to
receipt of same by Lender from Borrower as provided in Section 2(c) below); and
(iii) Assignee shall pay to Lender the Applicable Purchase Price for the
Applicable Assigned Debt being sold and assigned at such Purchase Tranche
Closing, by wire transfer of good and cleared U.S. currency to an account
designated by Lender.

 

(c)       Borrower’s Obligation to Sever Notes. On or prior to each Purchase
Tranche Closing, and within no later than two (2) business days after request
therefor is made by Lender to Borrower, the Borrower agrees to sever, split,
divide and apportion the Original Note (or any replacement notes issued in
replacement thereof as hereby contemplated, as applicable) into two separate and
distinct and newly issued replacement notes, each substantially in the Note
Form. One of such replacement notes shall be for a principal amount equal to the
Applicable Purchase Price corresponding to the Applicable Assigned Debt for the
applicable Purchase Tranche Closing, and the other replacement note shall be for
a principal amount equal to the remaining amount of the overall debt then
existing and evidenced by the Credit Agreement and the Original Note (or any
replacement notes issued in replacement thereof as hereby contemplated, as
applicable). In order to clarify the foregoing, as an example, on or prior to
the first Purchase Tranche Closing contemplated hereby, upon request by Lender,
the Borrower shall provide to Lender two replacement notes in replacement of the
Original Note, one for $325,000, which is the Applicable Purchase Price for the
Applicable Assigned Debt being sold and assigned at the first Purchase Tranche
Closing, and the second for $876,441.25 (as of February 14, 2017), which is the
amount of the overall debt evidenced by the Credit Agreement and the Original
Note, less the Applicable Purchase Price for the replacement note being sold and
assigned at the first Purchase Tranche Closing. This second replacement note
shall then be severed in the same manner for the second Purchase Tranche
Closing, and this foregoing process of severing and issuing replacement notes
shall be repeated for each Purchase Tranche Closing, until the Assigned Debt is
sold and assigned in full, or this Agreement is otherwise earlier terminated in
accordance with its terms. Assignee acknowledges and understands that Lender’s
obligation to sell, assign and deliver each original replacement note
representing the Applicable Assigned Debt at each Purchase Tranche Closing is
subject to and conditioned upon Borrower executing and delivering such
replacement notes to Lender in accordance with this Agreement.

 



 2 

 

 

(d)       Remaining Debt. Assignee and Borrower acknowledge that at each
Purchase Tranche Closing, and subject to Lender’s receipt of the Applicable
Purchase Price, only the Applicable Assigned Debt represented by the specific
replacement note representing the applicable Purchase Tranche shall be deemed
sold and assigned hereunder, it being acknowledged by Assignee and by Borrower
that the remaining portion of the debt evidenced by the Credit Agreement and the
Original Note (or any replacement notes issued in replacement thereof as hereby
contemplated, as applicable) for which the Applicable Purchase Price has not
been paid and received by Lender (collectively, the “Remaining Debt”) shall not
be sold or assigned thereby unless and until additional replacement notes for
additional Purchase Tranches are thereafter sold in accordance with this
Agreement and the Applicable Purchase Price therefor is received by Lender.

 

(e)       No Security Rights. Assignee and Borrower each hereby agree and
acknowledge that the sale, transfer and assignment of the Assigned Debt, or any
portion thereof, shall be a sale, transfer and assignment of the monetary
obligations evidenced by such Assigned Debt (or portion thereof) only, and shall
not include, and such sale, transfer and assignment expressly excludes, the
Remaining Debt, as well as excluding any and all security rights, rights to any
collateral, or any other security interests or rights of Assignor of any nature
or kind related to, arising under, or pursuant to, the Credit Agreement, any
other “Loan Documents” (as defined in the Credit Agreement) related thereto, or
any other security agreements, UCC financing statements, or any other documents
or instruments relating to the obligations of the Borrower or any “Guarantors”
(as defined in the Credit Agreement) to Assignor (collectively, the “Security
Rights”), it being agreed and acknowledged that all Security Rights shall remain
with Assignor, as security for any portion of the Assigned Debt not assigned at
any Purchase Tranche Closing, the Remaining Debt, or any other obligations of
Borrower or any Guarantors to Assignor.

 

3.             Conditions to Additional Purchases.

 

(a)       Initial Purchase. The initial Purchase Tranche contemplated hereunder
shall be closed and funded simultaneous with the execution of this Agreement by
Lender, Assignee and Borrower.

 

(b)      Subsequent Purchases. If the first Purchase Tranche Closing is
consummated hereunder, and the Applicable Purchase Price therefor is paid and
received by Lender as contemplated under this Agreement, then Assignee’s
obligation to purchase any additional Purchase Tranches as hereby contemplated
is a binding and continuing obligation of Assignee; provided, however, Assignee
shall have the right to terminate such obligation at any time during the term of
this Agreement upon the occurrence of any of the following events (each a
“Trigger Event”): (i) the Borrower fails to stay current in its filing
obligations with the SEC; (ii) trading of the Borrower’s Common Stock on the
“Principal Trading Market” (as defined in the Credit Agreement) is stopped or
halted for any reason; (iii) any suspension of electronic trading or settlement
services by the Depository Trust Company (“DTC”) with respect to the Common
Stock occurs and is continuing, or any receipt by the Borrower of any notice
from DTC to the effect that a suspension of electronic trading or settlement
services by DTC with respect to the Common Stock is being imposed or is
contemplated (unless, prior to such suspension, DTC shall have notified the
Borrower in writing that DTC has determined not to impose any such suspension);
(iv) the Borrower’s transfer agent (the “Transfer Agent”) fails to issue to
Assignee any shares of the Borrower’s Common Stock which may be due to Assignee
in connection with any conversion rights exercised by Assignee under any
promissory notes purchased by Assignee hereunder, or notes issued in replacement
thereof; (v) the Borrower fails to maintain its active status with its State of
organization; (vi) Borrower shall default (beyond any applicable notice and cure
periods) in any of their obligations to Assignee under the promissory notes
purchased by Assignee hereunder, or notes issued in replacement thereof, or any
other obligations of Borrower to Assignee; or (vii) the Borrower fails to
maintain any share reserve required by Assignee. Upon the occurrence of a
Trigger Event, in the event Assignee desires to terminate its obligation to
purchase Purchase Tranches as hereby contemplated, Assignee shall deliver to
Lender written notice of such termination delivered within five (5) days of the
date the Assignee becomes aware of the occurrence of the Trigger Event (which
notice shall include a statement of the Trigger Event that has occurred and
reasonable evidence of the occurrence thereof), whereupon Assignee’s obligation
to purchase any additional Purchase Tranches thereafter shall immediately
terminate and be of no further force or effect.

 



 3 

 

 

4.             Representations and Warranties of Assignor. Assignor makes the
following representations and warranties to Assignee, each of which shall be
deemed made as of the Effective Date, and re-made as of each Purchase Tranche
Closing:

 

(a)       Assignor is the legal and equitable owner of Assignor’s right, title
and interest in and to the Assigned Debt (or applicable portion thereof being
sold and assigned at each Purchase Tranche Closing), except for any portion of
the Assigned Debt previously sold and assigned to Assignee pursuant to this
Agreement; and

 

(b)       Assignor has not sold, transferred, assigned, pledged, hypothecated,
or otherwise encumbered the Assigned Debt (or applicable portion thereof being
sold and assigned at each Purchase Tranche Closing), except for any portion of
the Assigned Debt previously sold and assigned to Assignee pursuant to this
Agreement; and

 

(c)       The Assignor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate, partnership or other applicable power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder, and the execution, delivery and performance
by the Assignor of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate, partnership, or similar action on
the part of the Assignor; and

 

(d)       Except for the foregoing representations and warranties, this
Agreement and the Assignment is made by Assignor without recourse,
representation or warranty of any nature or kind, express or implied, and
Assignor specifically disclaims any warranty, guaranty or representation, oral
or written, past, present or future with respect to the Assigned Debt, any
portion thereof, or any instruments evidencing same, including, without
limitation: (i) the validity, effectiveness or enforceability of the Assigned
Debt, any portion thereof, or any instruments evidencing same; (ii) the
validity, existence, or priority of any lien or security interest securing the
obligations of Borrower or any other Credit Parties evidenced by the Assigned
Debt, any portion thereof, or any instruments evidencing same; (iii) the
existence of, or basis for, any claim, counterclaim, defense or offset relating
to the Assigned Debt, any portion thereof, or any instruments evidencing same;
(iv) the financial condition of the Borrower, or any other Credit Parties or
guarantor or obligor liable under the Assigned Debt, any portion thereof, or any
instruments evidencing same, or the ability of any such parties to pay or
perform their respective obligations under the Assigned Debt, any portion
thereof, or any instruments evidencing same; (v) the compliance of the Assigned
Debt, any portion thereof, or any instruments evidencing same with any laws,
ordinances or regulations of any governmental agency or other body; (vi) the
value or condition of any collateral securing the obligations under the Assigned
Debt, any portion thereof, or any instruments evidencing same; and (vii) the
future performance of the Borrower or any other Credit Parties or guarantor or
obligor liable under the Assigned Debt, any portion thereof, or any instruments
evidencing same. Assignee acknowledges and represents to Assignor that Assignee
has been given the opportunity to undertake its own investigations of the
Borrower, the Assigned Debt, any portion thereof, or any instruments evidencing
same, and having undertaken and performed all such investigations as Assignee
deemed necessary or desirable, Assignee represents, warrants and agrees that it
is relying solely on its own investigation of the Borrower, the Assigned Debt,
any portion thereof, or any instruments evidencing same, and not any information
whatsoever provided or to be provided by Assignor, or any representation or
warranty of Assignor. This Agreement, and each Assignment of the Assigned Debt,
or portion thereof, as provided for herein is made on an “AS IS,” “WHERE IS”
basis, with all faults, and Assignee, by acceptance of this Agreement and each
Assignment, shall be deemed to have agreed and acknowledged that Assignor has
fully performed, discharged and complied with all of Assignor’s obligations,
representations, warranties, covenants and agreements hereunder, that Assignor
is discharged therefrom, and that Assignor shall have no further liability with
respect thereto, except only for those express warranties contained in this
Agreement, and Assignee, by such acceptance, expressly acknowledges that
ASSIGNOR MAKES NO WARRANTY OR REPRESENTATIONS, EXPRESS OR IMPLIED, OR ARISING BY
OPERATION OF LAW, RELATING TO THE ASSIGNED DEBT, ANY PORTION THEREOF, OR ANY
INSTRUMENTS EVIDENCING SAME, EXCEPT AS SPECIFICALLY SET FORTH HEREIN.

 



 4 

 

 

(e)       The Assignor is not now, and has not been during the preceding 90
days, an officer, director, 10% or more shareholder of the Borrower, or in any
other way an “affiliate” of Borrower, as that term is defined in Rule 144(a)(1)
adopted pursuant to the Securities Act of 1933, as amended.

 

5.             Representations and Warranties of Assignee. Assignee makes the
following representations and warranties to Assignor, each of which shall be
deemed made as of the Effective Date, and re-made as of each Purchase Tranche
Closing:

 

(a)       The Assignee is a legally recognized entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder, and the
execution, delivery and performance by the Assignee of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Assignee.

 

(b)       This Agreement, when executed and delivered by the Assignee, will
constitute a valid and legally binding obligation of the Assignee, enforceable
against the Assignee in accordance with its terms, except: (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors' rights generally; or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

(c)       The Assignee: (i) either alone or together with its representatives,
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of this investment and make an
informed decision to so invest, and has so evaluated the risks and merits of
such investment; (ii) has the ability to bear the economic risks of this
investment and can afford a complete loss of such investment; (iii) understands
the terms of and risks associated with the acquisition of the Assigned Debt, or
any portion thereof, or any instruments evidencing same, including, without
limitation, a lack of liquidity, price transparency or pricing availability and
risks associated with the industry in which the Borrower operates; (iv) has had
the opportunity to review the Borrower, its business, its financial condition,
its prospects, the Credit Agreement, the Assigned Debt, any portion thereof, or
any instruments evidencing same, all as the Assignee has determined to be
necessary in connection with this Agreement and the assignments contemplated
hereby.

 

(d)       The Assignee understands that: (i) the Assigned Debt, any portion
thereof, or any instruments evidencing same, have not been registered under the
Securities Act of 1933 (the “Securities Act”) or the securities laws of any
state; (ii) the Assigned Debt, any portion thereof, or any instruments
evidencing same, and any securities issuable upon conversion of the Assigned
Debt, or any portion thereof, is and will be “restricted securities” as said
term is defined in Rule 144 of the Rules and Regulations promulgated under the
Securities Act (“Rule 144”); (iii) the Assigned Debt, any portion thereof, or
any instruments evidencing same, may not be sold, pledged or otherwise
transferred unless a registration statement for such transaction is effective
under the Securities Act and any applicable state securities laws, or unless an
exemption from such registration is available with respect to such transaction;
and (iv) the Assigned Debt, any portion thereof, or any instruments evidencing
same, will contain restrictive legends as to the foregoing in customary form.

 



 5 

 

 

(e)       The Assignee is not accepting this Agreement or any Assignment as a
result of any advertisement, article, notice or other communication regarding
the Assigned Debt, any portion thereof, or any instruments evidencing same
published in any newspaper, magazine, internet or social media, broadcast over
television or radio, presented at any seminary, or under any other media
generally circulated or available to the public or any other general
solicitation or general advertisement.

 

(f)       To the knowledge of its officers, members and managers, neither the
execution and delivery of this Agreement, or any Assignment, nor the
consummation of the transactions contemplated hereby, does or will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency, or
court to which the Assignee is subject or any provision of its organizational
documents or other similar governing instruments, or conflict with, violate or
constitute a default under any agreement, credit facility, debt or other
instrument or understanding to which the Assignee is a party. The Assignee has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with this Agreement and the
assignment of the Assigned Debt, any portion thereof, or any instruments
evidencing same as contemplated hereby.

 

(g)       To the knowledge of its officers, members and managers, there is no
action, suit, proceeding, judgment, claim or investigation pending, or to the
knowledge of the Assignee, threatened against the Assignee which could
reasonably be expected in any manner to challenge or seek to prevent, enjoin,
alter or materially delay any of the transactions contemplated hereby.

 

(h)       To the knowledge of its officers, members and managers, no
authorization, consent, approval or other order of, or declaration to or filing
with, any governmental agency or body or other Person is required for the valid
authorization, execution, delivery and performance by the Assignee of this
Agreement and the consummation of the transactions contemplated hereby.

 

(i)       The Assignee hereby acknowledges that the Assigned Debt, any portion
thereof, or any instruments evidencing same may only be disposed of in
compliance with state and federal securities laws. The Assignee further
acknowledges that in connection with any transfer of the Assigned Debt, any
portion thereof, or any instruments evidencing same subsequent to the date
hereof and other than pursuant to an effective registration statement, or an
applicable exemption to such registration requirements, the Borrower and/or the
Borrower’s transfer agent may require an opinion of counsel, the form and
substance of which opinion shall be reasonably satisfactory to the Borrower
and/or the Borrower’s transfer agent, as applicable.

 

6.             Borrower Acknowledgments. Borrower hereby represents and warrants
that the obligations evidenced by the Credit Agreement and the Original Note,
including, without limitation, all obligations for the Assigned Debt and the
Remaining Debt, are valid and enforceable obligations of the Borrower subject to
no defenses, setoffs, counterclaims, cross-actions or equities in favor of the
Borrower, and to the extent the Borrower has any defenses, setoffs,
counterclaims, cross-actions or equities against Assignor and/or against the
enforceability of any such obligations, the Borrower acknowledges and agrees
that same are hereby fully and unconditionally waived by the Borrower. The
Borrower further acknowledges its obligations under Section 2(c) above, and
agrees to timely and promptly deliver replacement notes to Lender as required by
this Agreement. The Borrower further acknowledges that the Assigned Debt may
only represent a portion of the obligations due or owing under the Credit
Agreement and the Original Note, and that the Assigned Debt is only being
assigned hereunder in Purchase Tranches as contemplated above. In that regard,
the Borrower further acknowledges that the Remaining Debt, and any portion of
the Assigned Debt for which the Applicable Purchase Price therefor has not been
received by Lender, are and remain valid and enforceable obligations of the
Borrower. Borrower agrees and acknowledges that it is and shall remain liable to
pay the Remaining Debt, and any portion of the Assigned Debt for which the
Applicable Purchase Price therefor has not been received by Lender, as same
becomes due in accordance with the terms of the Credit Agreement and the
Original Note, or any replacement notes issued in replacement thereof as hereby
contemplated, and nothing contained herein shall be deemed or construed any
waiver or to otherwise excuse performance by Borrower under its obligations to
Lender.

  

 6 

 

 

7.             Release. AS A MATERIAL INDUCEMENT FOR LENDER TO AGREE TO ENTER
INTO THIS AGREEMENT, BORROWER AND ASSIGNEE HEREBY RELEASE LENDER, together with
all OF ITS PARTNERS AND AFFILIATES, AND THE officers, MEMBERS, DIRECTORS,
PARTNERS, employees, agents AND ATTORNEYS of each of the foregoing, from all
claims, causes of action and liabilities OF ANY NATURE OR KIND IN ANY WAY
relating, directly or indirectly, to the ASSIGNED DEBT, ANY collateral securing
ANY OBLIGATIONS THEREUNDER, thIS AGREEMENT, OR ANY OTHER DEBTS OR OBLIGATIONS IN
ANY WAY RELATING TO THE CREDIT AGREEMENT, TO THE EXTENT arising on or prior to
the date hereof, including, without limitation, any and all claims arising from
or relating to negotiations, demands, requests or exercise of remedies in
connection with the ASSIGNED DEBT, thIS AGREEMENT, ANY OTHER DEBTS OR
OBLIGATIONS IN ANY WAY RELATING TO THE CREDIT AGREEMENT, and Any and All FEES OR
CHARGES collected in connection with the ASSIGNED DEBT, thIS AGREEMENT, OR ANY
OTHER DEBTS OR OBLIGATIONS IN ANY WAY RELATING TO THE CREDIT AGREEMENT. MOREOVER
UPON DELIVERY OF EACH ASSIGNMENT HEREUNDER, THE FOREGOING RELEASE SHALL BE
DEEMED AUTOMATICALLY RE-MADE AND EFFECTIVE FOR ALL claims, causes of action and
liabilities OF ANY NATURE OR KIND COVERED HEREBY TO THE EXTENT arising on or
prior to the date OF SUCH ASSIGNMENT.

 

8.            Default and Termination.

 

(a)       Breach By Assignor. In the event Assignor shall breach any of its
covenants or agreements hereunder, and such breach is not cured within twenty
(20) days after Assignor’s receipt of written notice of such breach from
Assignee, which notice shall specify the breach with specificity, then
Assignee’s sole and exclusive remedy hereunder shall be to terminate this
Agreement upon written notice to Assignor, whereupon this Agreement shall
terminate and Assignor and Assignee shall have no further obligation, each to
the other, under this Agreement. Assignor and Assignee agree that the foregoing
exclusive remedy will be adequate and each of them agrees that Assignee shall
not have any other remedies, at law or in equity, for any breach by Assignor not
cured within any applicable notice and cure period, other than termination of
this Agreement as hereby provided.

 

(b)       Breach By Assignee. In the event Assignee shall breach any of its
covenants or agreements hereunder, and such breach is not cured within twenty
(20) days after Assignee’s receipt of written notice of such breach from
Assignor, which notice shall specify the breach with specificity, then
Assignor’s sole and exclusive remedy hereunder shall be to terminate this
Agreement upon written notice to Assignee, whereupon this Agreement shall
terminate and Assignor and Assignee shall have no further obligation, each to
the other, under this Agreement. Assignor and Assignee agree that the foregoing
exclusive remedy will be adequate and each of them agrees that Assignor shall
not have any other remedies, at law or in equity, for any breach by Assignee not
cured within any applicable notice and cure period, other than termination of
this Agreement as hereby provided. Notwithstanding the foregoing to the
contrary, the foregoing notice and cure period shall not be applicable with
respect to Assignee’s failure to pay the Purchase Price at the Purchase Tranche
Closing, and any such failure shall be deemed an immediate breach hereunder,
entitling Assignor to avail itself of the exclusive termination remedy hereby
provided immediately upon such failure to pay the Purchase Price at the Purchase
Tranche Closing.

 



 7 

 

 

(c)       Breach by Borrower. Any breach by Borrower under this Agreement, which
breach is not cured within ten (10) days after Borrower’s receipt of written
notice of such breach, which notice shall specify the breach with specificity,
shall be deemed an event of default by Borrower under the Credit Agreement, and
any such breach may be enforced by Assignor through any remedies available to
Assignor, at law or in equity, or under the Credit Agreement. Borrower shall
have no rights to enforce this Agreement as against Assignor or Assignee, nor
shall any breach or default by Assignor or Assignee hereunder in any way
abrogate, limit, or otherwise affect Borrower’s obligations under the Credit
Agreement and related Loan Documents.

 

9.             No Waiver. The parties recognize and acknowledge that by entering
into this Agreement, the Lender is not waiving any rights or remedies it may
have under any of the Loan Documents, any defaults or Events of Default arising
thereunder, or any judgments previously obtained by Lender in connection
therewith. In addition, notwithstanding anything contained in this Agreement to
the contrary, the Lender shall have the right, at any time, to: (i) accept
payments (whether in full or partial payments) of the then outstanding Remaining
Debt, or any portion of the Assigned Debt not assigned at any Purchase Tranche
Closing, whether such payments are made by the Borrower, or any other Person
(whether in connection with such other Person’s purchase of all or any portion
of the then outstanding Remaining Debt, or any portion of the Assigned Debt not
assigned at any Purchase Tranche Closing, or otherwise); or (ii) enter into
agreements with Borrower or any other Person for payments to be made to Lender
by Borrower or any other Person at such later dates and under such terms and
conditions as Lender may elect in its sole and absolute discretion, and in any
of such events, or for any other reason whatsoever, in Lender’s sole and
absolute discretion, Lender shall have the absolute right to terminate this
Agreement upon written notice to Assignee, without liability to Assignee or any
other Person, with respect to any portion of the Assigned Debt not yet sold and
assigned to Assignee as of such date.

 

10.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws governing the Credit Agreement.

 

11.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

12.           Headings. The headings of the paragraphs of this Agreement have
been included only for convenience, and shall not be deemed in any manner to
modify or limit any of the provisions of this Agreement or used in any manner in
the interpretation of this Agreement.

 

13.           Interpretation. Whenever the context so requires in this
Agreement, all words used in the singular shall be construed to have been used
in the plural (and vice versa), each gender shall be construed to include any
other genders, and the word “Person” shall be construed to include a natural
person, a corporation, a firm, a partnership, a joint venture, a trust, an
estate or any other entity.

 

14.           Partial Invalidity. Each provision of this Agreement shall be
valid and enforceable to the fullest extent permitted by law. If any provision
of this Agreement or the application of such provision to any person or
circumstances shall, to any extent, be invalid or unenforceable, then the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected by such invalidity or unenforceability.

  

 8 

 

 

15.           Execution. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

16.           Effective Date. For purposes of this Agreement, the “Effective
Date” shall mean the date when this Agreement becomes fully executed by all
parties hereto.

 

17.           Exclusive Agreement. Assignee hereby agrees that, unless and until
the Assigned Debt is fully assigned hereunder, and the Applicable Purchase Price
for the entire Assigned Debt has been paid in full to Lender, then Assignee
shall not engage or enter into any other agreements to purchase or exchange any
other debts or obligations of the Borrower, other than the Assigned Debt owned
by Lender.

 

[Signatures on the following page]

 

 9 

 

 

IN WITNESS WHEREOF, Assignor, Assignee, and Borrower have executed this
Agreement as of the date above first written.

 



  Assignor:       TCA GLOBAL CREDIT MASTER FUND, LP         By: TCA Global
Credit Fund GP, Ltd.   Its: General Partner       By:     Robert Press, Director
      Date:         Assignee:       L2 CAPITAL, LLC       By:   Name:   Title:  
    Date:

 

 10 

 

 

IN WITNESS WHEREOF, Assignor, Assignee, and Borrower have executed this
Agreement as of the date above first written.

 

Borrower:       GROW SOLUTIONS HOLDINGS, INC.,   a Nevada corporation       By:
    Name:     Title:     Date:    

  

 11 

 

 

EXHIBIT “A”

 

FORM NOTE

 

 12 

 

 

EXHIBIT “B”

 

PURCHASE TRANCHES

 

Purchase Tranche
Number Amount of Principal Assigned Applicable Purchase Price Date for Purchase
Tranche Closing 1 $325,000 $325,000 Simultaneously with execution of this
Agreement All additional Purchase Tranches until Assignee has purchased the
entire amount of the Assigned Debt $300,000 $300,000 Each Friday after the five
week anniversary of the immediately preceding  Purchase Tranche Closing

 

 13 

 

 

EXHIBIT “C”

 

FORM OF ASSIGNMENT

 

 

14



 

